Broyles, J.
1. There was some evidence to authorize the finding of the jury upon the plea to the jurisdiction of the court.
2. While the instructions complained of are subject to criticism ii considered alone, yet when they are taken in connection with the entire charge and in the light of the evidence in the case, they disclose no material error.
3. The rulings of the court on the admissibility of certain evidence, assigned as error in the fifteenth and sixteenth grounds of the amendment to the motion for a new trial, if erroneous, were not prejudicial to the defendant.
4. The verdict was authorized by the evidence, no reversible ei’ror of law is shown, and the court did not err in refusing a new trial.

Judgment affirmed.